Citation Nr: 9903883	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bronchitis 
with history of histoplasmosis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal. 

The issues of entitlement to an increased evaluation for 
bronchitis with history of histoplasmosis as well as for a 
low back strain will be discussed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  In a September 1996 decision, the Board denied service 
connection for PTSD on the basis that no diagnosis of PTSD 
was contained in the record.

2.  A VA examination report of April 1998 includes a 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The Board decision of September 1996 which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1998).

2.  The evidence received since the September 1996 Board 
decision regarding the veteran's claim for service connection 
for PTSD is new and material; thus, the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 20.1105, 3.156 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Service connection for PTSD requires the 
following three elements: [1] medical evidence establishing a 
clear diagnosis of the disorder; [2] credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997). 

In this case, in September 1996, the Board denied the 
veteran's claim of entitlement to service connection for 
PTSD.  That decision was predicated on a finding that there 
was no medical evidence showing that the veteran suffered 
from PTSD.  As a result, the Board determined that the 
veteran's claim for service connection for PTSD was not well 
grounded. 

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  The Board notes that unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  If, however, new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed by the Board, the Secretary shall reopen the claim 
and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108.  The provisions of 38 U.S.C.A. § 5108 
require a review of all evidence submitted by a claimant 
since the previously disallowed claim in order to determine 
whether a claim may be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). 

In order to reopen a claim, the evidence submitted must be 
both new and material.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  "New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  In Evans, supra, the United States Court of 
Veterans Appeals (Court) summarized the proper analysis in 
determining whether evidence is new and material.  The VA 
must first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issues at hand.  Id.

As discussed, the Board's September 1996 decision which 
denied the veteran's claim of entitlement to service 
connection for PTSD is final, as this was the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans, 9 Vet. App. at 285.  The relevant evidence 
at the time consisted of service medical records, VA 
outpatient treatment reports, VA hospital admission reports, 
and VA examination reports, none of which contain a diagnosis 
of PTSD. 

Since the Board's final decision, the veteran was afforded a 
psychiatric examination by the VA in April 1998.  During the 
interview, the veteran indicated that he experienced 
stressful events while stationed in Korea.  In particular, he 
claimed that he was exposed to sniper fire, and that four to 
five guys in his squad were killed in combat.  The diagnoses 
included PTSD, mild to moderate.  The Board finds this report 
to be new, as it was not of record at the time of the Board's 
September 1996 decision and not cumulative of any other 
evidence at that time.  In addition, as this report contains 
a diagnosis of PTSD, it is clearly probative of the crucial 
issue of whether the veteran suffers from PTSD which is 
related to service.  Accordingly, the Board finds that new 
and material evidence has been submitted since the Board's 
final decision of September 1996, and thus the claim for that 
benefit must be reopened. 



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened, and to this extent only, the appeal is granted.


REMAND

Having found that the veteran has successfully reopened his 
claim for service connection for PTSD, the Board must now 
conduct a de novo review of all the evidence of record in 
conjunction with the governing legal authority in order to 
ascertain whether a grant of the requested benefit is 
warranted.  See Manio v. Derwinski, 1 Vet. App. 189 (1991). 

A review of the record shows that the veteran has submitted a 
well-grounded claim for service connection for PTSD.  
Specifically, the record shows that the veteran has received 
a clear diagnosis of PTSD, has presented lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, and has submitted medical evidence of a nexus 
between service and his diagnoses of PTSD.  See Cohen, 10 
Vet. App. at 137.  As a result, the VA has a duty to assist 
the veteran in the development of his claim of entitlement to 
service connection for PTSD.

In the instant case, the record demonstrates that the veteran 
has received a clear diagnosis of PTSD; however, there does 
not appear to be evidence of a verified stressor underlying 
the diagnosis.  As such, further development is necessary.  
In this regard, the veteran was diagnosed with PTSD when 
examined by the VA in April 1998.  This diagnosis, however, 
was based on a history of service provided by the veteran to 
the examiner. 

The Board notes that the listing of decorations and awards on 
the veteran's DD Form 214 does not include the Purple Heart, 
the "V" Device, or any other award indicating that the 
veteran had engaged in combat.  Under these circumstances, 
the Board notes that the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressors.  In this respect, nothing in Cohen negates the 
need for a noncombat veteran to produce credible 
corroborating and supporting evidence of any claimed stressor 
used in supporting a diagnosis of PTSD.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); see also, 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f).

The Board notes that where records available to the rating 
board do not provide objective or supportive evidence of the 
alleged in-service traumatic stressor, it is necessary to 
develop this evidence.  Such development includes providing 
the stressor information to the United States Armed Services 
Center for Research of Unit Records (USASCRUR), formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group, in an attempt to verify the claimed stressors.  
Therefore, the veteran should be requested to provide a 
comprehensive statement containing as much detail as possible 
regarding the alleged in-service stressors, which should then 
be sent to the USASCRUR for verification.  

Next, with respect to the veteran's claim for an increased 
evaluation for bronchitis with history of histoplasmosis, the 
Board notes that further medical development is required.  
Chronic bronchitis is evaluated based on the results of 
pulmonary function tests.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (effective October 7, 1996).  Although the veteran 
was afforded a VA pulmonary examination in April 1998, 
including pulmonary function tests, the results of the tests 
do not fully document the criteria included in the diagnostic 
code for evaluating bronchitis with history of 
histoplasmosis.  In particular, the available evidence does 
not document the Diffusion Capacity of the Lung for Carbon 
Monoxide by Single Breath Method (DLCO (SB)) or the maximum 
exercise capacity.  Therefore, an additional VA examination 
is needed prior to further adjudication by the Board.

Finally, the Board notes that additional medical development 
is also needed in order to accurately evaluate the veteran's 
low back strain.  Although service connection has been 
established for a low back strain, service connection was 
denied for a herniated nucleus pulposus by a Board decision 
of December 1977.  Therefore, the Board must only consider 
those symptoms attributed to the veteran's service-connected 
low back strain.  The veteran was afforded an orthopedic 
examination by the VA in April 1998.  The examiner stated 
that the veteran's back demonstrated no limitation in range 
of motion; however, examination findings showed moderate to 
severe limitation in range of motion of the back, as there 
was only 30 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998) (providing a 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.)  This examination report also does not contain an 
opinion as to which of the veteran's symptomatology is 
attributed to his service-connected low back strain as 
opposed to his nonservice-connected herniated nucleus 
pulposus.  Such an opinion would be helpful in resolving the 
issue on appeal.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request from the 
veteran, through his representative, a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors.  The 
veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such 
as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignments, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary 
to obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible.




2.  Thereafter, the RO should review 
the file and prepare a summary of all 
the claimed stressors.  This summary 
and a copy of the veteran's DD Form 214 
and all associated service documents 
should be sent to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR should 
also be requested to furnish the unit 
history for the unit the veteran was 
assigned to while stationed in Korea.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
valid stressor which it has determined 
is established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the 
claims folder.

4.  If any of the claimed stressors is 
verified, the RO should schedule the 
veteran for a VA psychiatric 
examination to determine the diagnosis 
of any and all present psychiatric 
disorders in accordance with DSM-IV.  
All indicated studies, including PTSD 
sub-scales, are to be performed.  The 
RO must provide the examiner the 
summary of any stressors described 
above, and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner must also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, should be 
made available to the examiner for 
review.

5.  The veteran should also be afforded 
a VA pulmonary examination to determine 
the severity of his bronchitis with 
history of histoplasmosis.  The 
examination should include pulmonary 
function tests that document the 
following measurements: the percent of 
predicted value of Forced Expiratory 
Volume in one second (FEV-1); the ratio 
of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV- 
1/FVC); the percent of predicted value 
of the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)); and the 
maximum exercise capacity in terms of 
ml/kg/min of oxygen consumption.  The 
examiner should also state whether the 
disorder is manifested by a persistent 
cough at intervals throughout the day, 
considerable expectoration, 
considerable dyspnea on exercise, rales 
throughout the chest, and beginning 
chronic airway obstruction.

6.  The veteran should be afforded an 
examination to determine the nature and 
severity of his service-connected low 
back strain.  The claims file should be 
made available to the examiner for 
review prior to examination.  All 
necessary tests, including range of 
motion studies should be performed.  In 
addition, the extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, 
the examiner should so state.  It is 
important that the examiner identify 
which of the veteran's symptoms are 
attributable to his service-connected 
low back strain as opposed to his 
nonservice-connected herniated nucleus 
pulposus.  A complete rationale should 
be given for all opinions and 
conclusions expressed.

7.  Thereafter, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

8.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for PTSD, as well 
as the claims for increased evaluations 
for bronchitis with history of 
histoplasmosis and for a low back 
strain.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

